Citation Nr: 1025981	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-36 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia 
Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at Baptist Medical Center during September 2008, 
pursuant to the Veterans Millennium Health Care and Benefits Act 
(Millennium Bill Act).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a determination of the Department of Veterans Affairs (VA) 
North Florida/South Georgia Veterans Health System.

The Veteran testified before the undersigned Veterans Law Judge 
at the St. Petersburg, Florida Regional Office (RO) in April 
2010.  A transcript of his hearing has been associated with the 
record.


FINDINGS OF FACT

1.  The services provided by provided by Baptist Medical Center 
in September 2008 were provided in a medical facility held out as 
providing emergent care.

2.  The condition treated by Baptist Medical Center in September 
2008, a gastrointestinal bleed, was for a condition whose 
symptoms were of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.

3.  VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson.

4.  At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment.

5.  The Veteran is financially liable to the provider of 
emergency treatment for that treatment.

6.  The record establishes that the Veteran has coverage under a 
health-plan contract for payment or reimbursement, in whole or in 
part, for the emergency treatment.

7.  The condition for which the emergency treatment was furnished 
was not caused by an accident or work related injury.

8.  The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical services 
provided by Baptist Medical Center during September 2008, 
pursuant to the Millennium Bill Act have not been met.   38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  There are 
some claims to which VCAA does not apply.  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001).  It has been held not to apply to 
claims based on allegations that VA decisions were clearly and 
unmistakably erroneous.  Id.  It has been held not to apply to 
claims that turned on statutory interpretation.  Smith v. Gober, 
14 Vet. App. 227, 231-2 (2000).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the provisions 
pertaining to VA's duty to notify and to assist do not apply to a 
claim if resolution of the claim is based on interpretation of 
the law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Court 
has also held that compliance with the VCAA is not required if 
additional evidence could not possibly change the outcome of the 
case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA is 
not required because evidentiary development has been completed.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Although the Court said in 
Wensch that VCAA did not apply in such cases, it may be more 
accurate to say that VCAA applied, but that its notice and duty 
to assist requirements had been satisfied.  When it is clear that 
there is no additional evidentiary development to be 
accomplished, there is no point in remanding the case.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility of 
requiring VA to develop claims where there is no reasonable 
possibility that the assistance would substantiate the claim.  
For example, wartime service is a statutory requirement for VA 
pension benefits.  Therefore, if a Veteran with only peacetime 
service sought pension, no level of assistance would help the 
Veteran prove the claim; and if VA were to spend time developing 
such a claim, some other Veteran's claim where assistance would 
be helpful would be delayed.  146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Senator. Rockefeller).

In this case, application of the law to the facts is dispositive.  
Thus, the appeal must be terminated because there is no 
entitlement under the law to the benefit sought.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429- 30 (1994).  As such, no further 
action is required pursuant to the VCAA.  

Moreover, because the claim in this case is governed by the 
provisions of Chapter 71 of Title 38 of the United States Code, 
the VCAA and its implementing regulations may not be applicable 
to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002), Lueras v. Principi, 18 Vet. App. 435 (2004).   
Notwithstanding, the Board has reviewed the case for purposes of 
ascertaining that the claimant has had a fair opportunity to 
present arguments and evidence in support of his claim for 
reimbursement of medical expenses.  At his personal hearing the 
Veteran's representative acknowledged that all the relevant 
evidence was of record.  In short, the Board concludes from that 
review that the requirements for the fair development of the 
appeal have been met in this case. 

Analysis

The Veterans Millennium Health Care and Benefits Act was enacted 
on November 30, 1999, and took effect 180 days after the date of 
enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, 
Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule 
implementing the new statute provides that its effective date is 
May 29, 2000, and that VA would make retroactive payments or 
reimbursements for qualifying emergency care furnished on or 
after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, 
the service rendered occurred after the effective date of the 
"Millennium Bill Act."

In this regard, the Veterans Millennium Health Care and Benefits 
Act provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility to those Veterans who are active Department 
health-care participants (i.e., enrolled in the annual patient 
enrollment system and recipients of Department hospital, nursing 
home, or domiciliary care under such system within the last 24-
month period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the provisions 
of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 
17.1000-1008.  To be eligible for payment or reimbursement for 
emergency services for non-service connected conditions in non-VA 
facilities, the Veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in 
a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been hazardous 
to life or health;

(c) A VA or other Federal facility/provider 
was not feasibly available and an attempt 
to use them before hand would not have been 
considered reasonable by a prudent 
layperson;

(d) The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a 
nature that the Veteran could not have been 
safely discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
Veteran becomes stabilized);

(e) At the time the emergency treatment was 
furnished, the Veteran was enrolled in the 
VA health care system and had received 
medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment;

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted without 
success all claims and remedies reasonably 
available to the Veteran or provider 
against a third party for payment of such 
treatment; and

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 for 
the emergency treatment provided.

See 38 C.F.R. § 17.1002.

The Veteran seeks payment or reimbursement for emergency services 
rendered for a nonservice-connected condition by a non-VA 
provider (Baptist Medical Center) In September 2008, under 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.

Having reviewed the record and carefully considered the Veteran's 
arguments, the Board has determined that the criteria for 
reimbursement have not been met.  The Board recognizes the 
Veteran's sincere belief in the merits of his claim; however, in 
that regard, the Board observes that all of the above listed 
criteria must be met in order to qualify for reimbursement or 
payment for the unauthorized services.  Here, it is clear that 
the Veteran had coverage under a health-plan contract for payment 
or reimbursement, in whole or in part, for the emergency 
treatment.  The records from Baptist Medical Center clearly 
indicate that the Veteran was insured under a Blue Cross plan.  

The Board acknowledges the Veteran's argument that emergent care 
by the nearest facility was necessary, and that he was advised by 
the VA Outpatient Clinic to proceed to a hospital.  The Board 
notes that while the Veteran may have been advised to seek care, 
the record indicates that he was not sent by the Outpatient 
Clinic and that there is no documented referral or approval 
indicating that VA would provide reimbursement.  Moreover, 
resolution of this appeal turns not on whether the circumstances 
surrounding the private treatment were emergent or whether the 
services were pre-approved, but whether the Veteran meets all 
criteria for reimbursement or payment of the services provided.  

As noted, while the Veteran might meet some of the criteria to 
qualify for reimbursement of payment of unauthorized medical 
expenses, all criteria must be met in order for his claim to be 
granted.  The United States Court of Appeals for Veterans Claims 
has held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of entitlement 
under the law.  Sabonis at 430.  The Board also notes that the 
treatment in question did not involve a service-connected 
disability, nor is the Veteran shown to have been participating 
in a rehabilitation program under 38 U.S.C. ch. 31.  Thus, 
reimbursement would also not be available under the provisions of 
38 U.S.C.A. § 1728(a) (West 2002).  Therefore, as there is no 
basis in the law to grant the Veteran's appeal, the appeal must 
be denied.  


ORDER

Entitlement to payment or reimbursement for unauthorized medical 
services provided by Baptist Medical Center in September 2008 
pursuant to the Millennium Bill Act is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


